Citation Nr: 0915614	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-18 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to an earlier effective date prior to September 
18, 2000, for the grant of a total disability evaluation 
based on individual unemployability due to service-connected 
disability (TDIU).



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel



INTRODUCTION

The Veteran served on active duty from March 1972 to August 
1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  That decision granted entitlement 
to TDIU effective from September 18, 2000.  The Veteran 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.

The Board remanded the case in February 2009 to schedule the 
Veteran for a video conference hearing before the Board at 
the RO in Louisville, Kentucky.  However, the Veteran 
submitted a statement later that month indicating that he no 
longer wanted such a hearing.  The case has since been 
returned to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16(a).  VA will grant a total 
rating for compensation purposes based on unemployability 
when the evidence shows that the veteran is precluded, by 
reason of his service-connected disabilities, from obtaining 
and maintaining any form of gainful employment consistent 
with his education and occupational experience. 38 C.F.R. 
3.340, 3.341, 4.16.  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but not to his or her age or the impairment 
caused by nonservice-connected disabilities. 38 C.F.R. §§ 
3.341, 4.16, 4.19.

In this case, excluding all temporary total evaluations, the 
Veteran is currently assigned a 30 percent disability 
evaluation for his status post right high tibial osteotomy 
between January 27, 1995, and September 18, 2000.  He is also 
assigned a 20 percent disability evaluation for his 
postoperative injury to his left knee disability with 
instability status post high tibial osteotomy from May 2, 
1991, to September 18, 2000, and a noncompensable evaluation 
for tender and painful surgical scar on the right knee 
effective from August 19, 1982.  As such, his combined 
disability evaluation prior to September 18, 2000, is 50 
percent.  Thus, the ratings assigned for the Veteran's 
service-connected disabilities in this case do not meet the 
minimum schedular criteria for TDIU under 38 C.F.R. § 
4.16(a).

However, the Board notes that the June 2008 rating decision 
that granted service connection for the scar and assigned a 
10 percent disability evaluation effective from August 28, 
1980, and a noncompensable evaluation effective from August 
19, 1982, is not final.  In this regard, the Board notes that 
the Veteran has one year from the date of being notified of 
that rating decision to file a notice of disagreement with 
the effective date for the grant of service connection or 
with the initial evaluation.  See 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 20.300, 20.302, 20.1103 (2008).  
The notice letter sent to the Veteran is dated on June 13, 
2008.  As such, the appellate period has not expired.  

The Board notes that the Veteran could potentially meet the 
schedular requirements of 38 C.F.R. § 4.16(a) if he appealed 
the June 2008 rating seeking a higher initial evaluation.  In 
this regard, a 10 percent disability evaluation for his 
service-connected scar prior to September 18, 2000, would be 
sufficient to bring his combined evaluation to 60 percent.  
The Board notes that for the purpose of one 60 percent 
disability or one 40 percent disability in combination, the 
following will be considered as one disability: disabilities 
of one or both upper extremities or of one or both lower 
extremities, including the bilateral factor, if applicable; 
disabilities resulting from common etiology or a single 
accident; disabilities affecting a single body system; 
multiple injuries incurred in action; or, multiple 
disabilities incurred as a prisoner of war.  Therefore, the 
Veteran would meet the minimum schedular criteria for TDIU 
under 38 C.F.R. § 4.16(a) prior to September 18, 2000, if he 
were assigned a higher initial evaluation of 10 percent for 
his scar because his service-connected disabilities affect 
both lower extremities.

In the recent case of Rudd v. Nicholson, 20 Vet. App. 296 
(2006), the Court held that, if a claimant wishes to obtain 
an effective date earlier than that assigned in an RO 
decision, the claimant must file a timely appeal as to that 
decision.  Otherwise, the decision becomes final and the only 
basis for challenging the effective date is a motion to 
revise the decision based on clear and unmistakable error.  
There can be no "freestanding" claim filed for an earlier 
effective date after the expiration of the appeal period of a 
rating decision because to allow such a claim would be 
contrary to the principle of finality set forth in 38 
U.S.C.A. § 7105.  Therefore, if the Board was to issue a 
decision in this case at this time denying TDIU under section 
4.16(a) because the disability percentage requirements of 
that section were not met, and the Veteran later timely 
appeals the June 2008 rating decision and is awarded a higher 
initial evaluation for his service-connected scar prior to 
September 18, 2000, he would not be able to file a new claim 
for TDIU for the period prior to September 18, 2000, in the 
wake of the Board's denial.  Thus, it would be prejudicial to 
the Veteran for the Board to proceed with a decision under 
38 C.F.R. § 4.16(a) at this time.  Therefore, the Board finds 
that a decision should not be rendered in this case until the 
appeal period for the June 2008 rating decision has expired.  

Moreover, if the Veteran does not appeal the June 2008 rating 
decision or the benefits sought on appeal, if any appeal is 
filed, cannot be granted, he may still be entitled to TDIU 
pursuant to 38 C.F.R. § 4.l6(b).  The Board is precluded from 
granting a total rating under section 4.16(b) because the 
authority to grant such a rating is vested specifically in 
the Director, Compensation and Pension Service.  When the 
Board finds that a case is worthy of consideration under 
section 4.16(b), the Board may remand the case to the RO for 
referral to the Director, Compensation and Pension Service, 
but the Board may not grant a total rating in the first 
instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
(noting that Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Therefore, the RO should refer the 
Veteran's claim for entitlement to an earlier effective date 
for the grant of TDIU to the Director of Compensation and 
Pension Service, for extraschedular consideration pursuant to 
38 C.F.R. § 4.16(b).

For the reasons noted above and in order to give the Veteran 
every consideration with respect to the present appeal and to 
ensure due process, it is the Board's opinion that further 
development of the case is necessary.  Accordingly, the case 
is REMANDED to for the following action:

1.  The RO should allow the one-year 
appeal period for the June 2008 rating 
decision to expire before proceeding 
with any further adjudication of this 
claim.

2.  If the Veteran does not appeal the 
June 2008 rating decision assigning a 
noncompensable evaluation for his 
service-connected scar prior to 
September 18, 2000, or if the benefits 
sought on appeal, if an appeal is 
filed, cannot be granted, the RO should 
refer the claim for entitlement to an 
earlier effective date prior to 
September 18, 2000, for the grant of 
TDIU, to the appropriate department 
officials pursuant to 38 C.F.R. § 
4.16(b) for extraschedular 
consideration.  If an earlier effective 
date for TDIU is denied, the case 
should be returned to the Board for 
review on appeal after a supplemental 
statement of the case (SSOC) is issued.  
See Floyd v. Brown, 9 Vet. App. 88, 100 
(1996) (Steinberg, J., concurring in 
part and dissenting in part); see also 
Malgapo v. Derwinski, 1 Vet. App. 397, 
399 (1991) (quoting 38 U.S.C.A. 
§ 7105(b)(1) in defining agency of 
jurisdiction (AOJ) as "any [VA] 
activity . . . 'which entered the 
determination with which disagreement 
is expressed'"), overruled in part on 
other grounds, Hamilton v. Brown, 4 
Vet. App. 528, 538 (1993); 38 C.F.R. 
§ 20.3(a) (2008).

3.  If the Veteran appeals the June 
2008 rating decision with regard to the 
noncompensable evaluation assigned for 
his service-connected scar prior to 
September 18, 2000, and the RO grants 
the benefit sought on appeal, then the 
RO should consider whether an earlier 
effective date for TDIU prior to 
September 18, 2000, may be granted 
under section 4.16(a).  If the benefit 
sought on appeal is denied, the case 
should be returned to the Board for 
review on appeal after an SSOC is 
issued.

If the benefit sought is not granted, the Veteran and his 
representative should be furnished an SSOC, as noted above, 
and should be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.  The purpose of this REMAND is to afford the Veteran 
due process, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




